     Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 1 of 12 PageID# 36



                                         IN THE
                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


MAEGON CASSELL                               )
17 Micah Court                               )
Staunton, VA 24401                           )
                                             )
                                             )
                                             )
                                             )
                                             )
         Plaintiff,                          )
                                             )       Civil Case No: 3:20-cv-00123-DJN
v.                                           )
                                             )
KONICA MINOLTA BUSINESS                      )
SOLUTIONS USA, INC.                          )
100 Williams Dr.                             )
Ramsey, NJ 07446                             )
                                             )
                                             )
Serve:                                       )
                                             )
Corporation Service Company                  )
100 Shockoe Slip. Fl 2                       )
Richmond, VA 23219                           )
                                             )
         Defendant.                          )

                                         COMPLAINT

         Plaintiff Ms. Maegan Cassell, by counsel, moves this Court for entry ofjudgment in her

favor, and against Defendant, Konica Minolta Business Solutions USA, Inc., and in support of

such Complaint, alleges and avers as follows:

                                       INTRODUCTION

         Within fifteen days (15) ofleaming ofPlaintiffs pregnancy, Plaintiffs supervisor

became hostile, developed an incredibly negative attitude towards her, began questioning her



                                                 1
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 2 of 12 PageID# 37
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 3 of 12 PageID# 38
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 4 of 12 PageID# 39
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 5 of 12 PageID# 40
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 6 of 12 PageID# 41
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 7 of 12 PageID# 42
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 8 of 12 PageID# 43
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 9 of 12 PageID# 44
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 10 of 12 PageID# 45
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 11 of 12 PageID# 46
Case 3:20-cv-00123-DJN Document 1 Filed 02/24/20 Page 12 of 12 PageID# 47
